Mr. President, I am honoured to deliver this statement on behalf of the President of the Republic of Tunisia, Mr. Kais Saied, as His Excellency’s contribution to the general debate of the seventy-fifth session of the United Nations General Assembly.
In the name of God, most compassionate, most merciful,
Mr. President of the United Nations General Assembly,
Secretary-General of the United Nations,
Your Majesties and Excellencies,
Ladies and gentlemen,
It gives me pleasure to begin by congratulating Mr. Volkan Bozkir and the sisterly Republic of Turkey on presiding over the General Assembly at its seventy-fifth session. I wish him every success in his tasks.
I would also like to express our great appreciation for Mr. Tijjani Muhammad- Bande for his able leadership of the seventy-fourth session.
I also reiterate my appreciation for Secretary-General Antonio Guterres and express our continued support for his work and initiatives to strengthen the role of this international Organization.
This session coincides with the seventy-fifth anniversary of the creation of the United Nations. It is an opportunity to review the Organization’s work and explore the ways to develop it further so that its organs become more effective and flexible in order to meet the aspirations of the peoples of the world to peace, security, democracy and development, and to embody the principles and purposes of the Charter of the United Nations.
This session also coincides with a very critical international situation due to the COVID-19 pandemic, which has raised unprecedented challenges and has had serious repercussions on international peace and security and on the socioeconomic conditions around the globe. These challenges and threats highlight the urgent need to promote international cooperation and human solidarity while energizing multilateralism further. That would contain their effects, lead to establishing collective and proactive strategies and constitute the core of international action.
I reiterate on this occasion Tunisia’s commitment to the United Nations Charter. We believe in the importance of this international Organization and we are ready to maintain our contribution to its activities and the pursuit of its goals. As a member of the Security Council, Tunisia continues to shoulder its responsibilities and actively participate in our collective efforts to consolidate international peace and security; prioritize preventive diplomacy; promote political settlements of conflicts and disputes; mitigate the effects of humanitarian tragedies; and support international efforts to address the various challenges and threats posed to our peoples. Tunisia also renews its commitment to participating in peacekeeping operations around the world.
Resolving the Palestinian question based on the resolutions of international legitimacy, the terms of reference of the peace process and the Arab Peace Initiative is an urgent priority and main entry point to restoring regional and world peace and security.
The situation in our sister nation Libya is a source of deep concern. We again underscore that military action and foreign intervention cannot be a solution. Such choices further complicate the crisis, deepen the suffering of the Libyan people and threaten security and stability in Libya and the wider region.
Tunisia once more welcomes the ceasefire agreement in sisterly Libya and underscores its firm commitment to doing its utmost to assist our Libyan brothers in reaching a political settlement through inclusive Libyan dialogue, under United Nations auspices. We also call on the international community to uphold its responsibility to establish security and find sustained and comprehensive solutions for the various disputes and crises in our region and the world.
The COVID-19 pandemic has deepened the crises on our African continent. Tunisia stresses its commitment to continuing to work with our African brothers and international partners to achieve sustainable and comprehensive development and overcome the challenges we face together. In this context, we reiterate our support for silencing the guns in Africa. This initiative is an ongoing effort that needs greater international support in order for the African continent to be free of conflict and to focus on construction and development.
Terrorism and violent extremism continue to represent one of the most serious threats to our nations and peoples and to international peace and security. The scourge is worsening and exploiting ongoing crises and the activities of organized crime in certain countries and regions. That threat now targets States themselves, social cohesion and their efforts for development and democracy.
While there has been important progress on the issue of counter-terrorism through national, regional and international efforts, the threat persists and requires us to coordinate our efforts at all levels. We must intensify cooperation to counter plans of terrorist organizations and extremists in order to protect our societies and our people, in particular the young.
May peace and God’s mercy and blessings be upon you.